 



EXHIBIT 10.177
AMENDMENT NO. 1
TO
HAMILTON BEACH/PROCTOR-SILEX, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 1, 2005)
     Hamilton Beach/Proctor-Silex, Inc. (the “Company”), hereby adopts this
Amendment No. 1 to the Hamilton Beach/Proctor-Silex, Inc. Long-Term Incentive
Compensation Plan (As Amended and Restated as of January 1, 2005) (the “Plan”),
effective as of January 1, 2005. Words and phrases used herein with initial
capital letters that are defined in the Plan are used herein as so defined.
Section 1
Section 9(c) of the Plan is hereby amended in its entirety to read as follows:
“(c) Deferral Option. Prior to the date described in Subsection (b) of this
Section, subject to the rules and procedures specified in the Guidelines, a
Participant who is a citizen or resident of the United States may make an
irrevocable election to defer receipt of all or a part of a Pre-2005 Award
granted to him for a particular Award Year for a period not to exceed ten
(10) years from the Grant Date of such Pre-2005 Award. A separate deferral
election may be made with respect to each Pre-2005 Award granted under the Plan.
The Pre-2005 Awards that are subject to such a deferral election shall continue
to be subject to the terms and conditions of this Plan and shall continue to be
valued in accordance with the terms of the Plan until the date of payment.
Deferred Pre-2005 Awards payable to an active employee under this Plan shall be
paid to the Participant as soon as practicable following the payment date
previously elected by the Participant and shall be based on the Book Value as of
the Quarter Date coincident with or immediately preceding such payment date.
Notwithstanding the foregoing, any deferral election hereunder shall
automatically terminate (and shall be of no further effect) upon a Participant’s
termination of employment with the Company for any reason (including death or
disability) and payment of all such deferred Pre-2005 Awards shall be made as
soon as practicable following the date of the Participant’s termination of
employment, based on the Book Value as of the Quarter Date coincident with or
immediately preceding such termination date.”
Section 2
Section 10(c) of the Plan is hereby amended in its entirety to read as follows:
     “(c) Deferral Option. A Participant may make an irrevocable election to
defer receipt of 100% of a Post-2004 Award granted to him for a particular Award
Year. A separate deferral election may be made with respect to each Post-2004
Award granted under the Plan. Such a deferral election must be made, in writing,
on a form approved by the Committee and (i) will not be valid unless the
election is made at least 12 months prior to the Maturity Date of the Award

1



--------------------------------------------------------------------------------



 



and (ii) will not be given effect until at least 12 months after the date on
which such election is made. If a valid and timely deferral election is made
with respect to a Post-2004 Award, the payment of such Award will automatically
be deferred until the 10th anniversary of the Grant Date of such Award. Awards
that are deferred until the 10th anniversary of the Grant Date for Participants
who are employed on such date shall be paid as soon as practicable thereafter in
the form of a single, lump-sum payment and shall be based on the Book Value as
of the Quarter Date coincident with or immediately preceding such date.
Notwithstanding the foregoing, a Participant who has made a valid deferral
election under this Section 10(c) and who dies or incurs a Termination of
Employment due to Disability prior to the 10th anniversary of the Grant Date
shall receive payment for all such deferred Awards as soon as practicable
following the date of such death or Termination of Employment due to Disability,
based on the Book Value as of the Quarter Date coincident with or immediately
preceding such date. The following rules shall apply to a Participant who has
made a valid deferral election under this Section 10(c) and who incurs a
Termination of Employment for reasons other than death or Disability (including
Retirement) prior to the 10th anniversary of the Grant Date. Such a Participant
may not receive payment for such deferred Awards until the 10th anniversary of
the Grant Date. The Awards for Participants whose Termination of Employment is
on account of Retirement shall continue to be valued in accordance with the
terms of the Plan until the date of payment. The Awards for Participants who
incur a Termination of Employment for reasons other than death, Disability or
Retirement shall be valued based on the Book Value as of the Quarter Date
coincident with or immediately preceding the date of such Termination of
Employment (despite the fact that such amounts are not paid until the 10th
anniversary of the Grant Date).”
     EXECUTED this 6th day of December, 2006.

            HAMILTON BEACH/PROCTOR-SILEX, INC.
      By:   /s/ Charles Bittenbender         Title: Assistant Secretary         
   

2